Title: To John Adams from Charles Francis Adams, 17 January 1814
From: Adams, Charles Francis
To: Adams, John



Dear and Honoured Grandpapa.
St: Petersburg 17. January 1814

I have been learning to write more than a year; and it is high time for me to try to turn my learning to some use; and I can make no better use of it than by writing to my Grandparents and my Brothers to give them tokens of my duty and affection. It is so long since I came from home, that I cannot remember how they look, nor the place where I was born; but I shall never forget the love and duty that I owe to my Grandparents, my Brothers and my Country: and I shall always be proud that I am a free-born American.
I learn at school English, German, and Russian; Drawing and Cyphering: but I have only learnt Addition and little Subtraction; and am now learning the Multiplication Table.
Papa says that he thinks you would like better to hear of my learning Greek and Latin; but I hope that will come in due time.
Meanwhile, I remain, / Honoured Sir, / your dutiful and affectionate Grandson,
Charles Francis Adams.